Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
Status of Claims
2.	Claims 14 and 16-21 are currently under examination wherein claim 14 has been amended in applicant’s amendment filed on May 31st, 2022. Claims 1, 2, 4-10, 12, 13, 15 and 22-30 have been cancelled by the applicant in the same amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2019009097 A1) in view of Zado (US 4,342,607). Because WO (2019009097 A1) is in Japanese, its patent family member Uchida (US Pub. 2020/0269362 A1) has been relied upon herein to establish the ground of rejection as follows.
With respect to claims 14 and 16-21, Uchida (‘362 A1) discloses a solder paste comprising solder alloy powders and a flux comprising by mass 1-10% of isocyanuric acid derivatives including bis(2-carboxyethyl) isocyanurate and tris(2-carboxyethyl) isocyanurate; 1-80% of a known resin including up to 20% of a rosin, up to 30% of an acrylic acid modified rosin which is a derivative from an additive reaction of gum rosin with acrylic acid, at least suggesting that an acrylic resin can be included in the flux, wherein the content ratio of the acrylic resin to the rosin would be for instance 3 (30% acrylic resin to 10% rosin) and up to 30% of a terpene phenolic resin; 20-70% of a solvent; 3-30% of an activator including 0.1-20% of another organic acid other than the isocyanuric acid derivatives including a glutaric acid (i.e. the dimer acid as claimed) and cyanuric acid (i.e. the trimer acid as claimed) wherein the ratio of the tris(2-carboxytthyl) isocyanurate to the dimer or trimer acid would be for instance 0.5 (5% tris(2-carboxytthyl) isocyanurate to 10% glutaric or cyanuric acid), less than 5000 ppm (0.5%) of an amine halide salt and a halogen compound respectively; 0.1-20% of a thixotropic agent; and 1-20% of an antioxidant (abstract, Table 1 and paragraphs [0016]-[0057]). Uchida (‘362 A1) does not specify including deactivators in the flux which would meet the content ranges of deactivators including 0% as claimed in claim 19. Uchida (‘362 A1) does not specify the dimer or trimer as claimed. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the dimer or trimer of Uchida (‘362 A1) with the claimed dimer or trimer of oleic and linoleic acids in the flux of Uchida (‘362 A1) respectively with an expectation of success, because they are functionally equivalent in terms of being used in a flux as disclosed by Uchida (‘362 A1) and Zado (‘607) (abstract and col. 6, lines 5-25). See MPEP 2144.06. The content ranges of the isocyanuric acid derivatives, rosin, resin, another resin, dimer acid, trimer acid, amine halide salt, halogen compound, thixotropic agent and antioxidant disclosed by Uchida (‘362 A1) in view of Zado (‘607) overlap the claimed ranges respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Uchida (‘362 A1) in view of Zado (‘607) with an expectation of success because Uchida (‘362 A1) discloses the same utility over the entire disclosed ranges.
Response to Arguments
4.	The applicant’s arguments filed on May 31st, 2022 have been fully considered but they are moot in light of the new ground of rejection above.










Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

10/28/2022